Citation Nr: 0421812	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  97-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to service connection for chronic back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

3.  Entitlement to service connection for peripheral 
neuropathy. 

4.  Entitlement to service connection for hepatitis c.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 until March 
1977 and from February 1979 until October 1981.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1996 rating decision of the Waco, Texas Regional 
Office (RO) that denied claims of service connection for 
demyelinating polyneuropathy and a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for back 
disability secondary to a September 1990 lumbar puncture 
performed at the VA Medical Center in Alexandria, Louisiana.  
Thereafter, the veteran's claims file was transferred to the 
RO in New Orleans, Louisiana.

In August 1999, the Board denied the claims of entitlement to 
service connection for demyelinating polyneuropathy and 
entitlement to service connection for a back disorder under 
38 U.S.C.A. § 1151.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the veteran's representative and the VA Office 
of General Counsel filed a joint motion to vacate the prior 
Board determination.  By Order dated in December 2000, the 
Court granted the joint motion, vacated the Board's August 
1999 decision, and remanded the case to the Board for further 
action in accordance with the Order.

In September 2001 and again in June 2003, the Board remanded 
the appeal for additional development. 

This matter also comes before the Board from a March 2002 
rating decision that denied entitlement to service connection 
for peripheral neuropathy. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that a review of the record on 
appeal shows that the veteran, since the time of his 
September 1996 RO hearing and June 1999 videoconference 
hearing, requested an RO and/or a central office hearing.  
See statement in support of claim received by the RO in 
December 2001 and VA Form 9's received by the RO in March 
2003 and February 2004.  Therefore, another remand is 
required to clarify these hearing requests and to provide the 
veteran with the requested hearing.  See 38 C.F.R. § 20.700 
(2003).

As to the claims of entitlement to service connection for 
demyelinating polyneuropathy and peripheral neuropathy, the 
appeal was remanded in June 2003, in part, to obtain medical 
opinion evidence as to the origins or etiology of the claimed 
disabilities.  Specifically, the RO was asked to schedule the 
veteran for a VA examination so that answers could be 
obtained to the following questions:

 . . . Based upon review of the evidence 
and physical examination, the examiner 
should render an opinion as to 1) the 
date of onset and the etiology of 
demyelinating polyneuropathy, peripheral 
neuropathy, and any current back disorder 
(In this regard, the examiner should be 
made aware that the veteran did not have 
service in Vietnam and is not presumed to 
have been exposed to Agent Orange or any 
other herbicidal agent.), and 2) whether 
or not demyelinating polyneuropathy, 
peripheral neuropathy, and any current 
back disorder had its onset in or is 
otherwise related to the veteran's 
military service, and 3) whether the 
veteran's back disorder is more likely 
than not traceable to or was aggravated 
by a spinal tap he underwent while 
hospitalized at the VA in September 1990.  
If aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability resulting from 
the aggravation . . .

Moreover, the veteran was afforded a VA examination in 
September 2003, along with a November 2003 addendum, in which 
he was diagnosed with chronic inflammatory demyelinating 
polyneuropathy and degenerative joint disease of the lumbar 
spine.  Additionally, as to the relationship of the above 
disabilities to claimant's military service, the examiner 
opined as follows:

. . . [the veteran's] neuropathy started 
approximately within one year after 
getting out of the army and under that 
scenario possibility that this was 
related to his service in military is to 
be considered.

However, the Board finds the above opinion is not responsive 
to the Board's inquiry for three reasons.  First, while the 
record on appeal clearly shows that the veteran separated 
from his last period of military service in October 1981, the 
examiner provided the above opinion based on the mistaken 
belief that hiss military service ended in October 1989.  
Second, the Board cannot tell from the wording of the opinion 
if the opinion was based on a history provided by the veteran 
or the physician's independent review of the record on 
appeal.  And third, the Board cannot tell from the wording of 
the opinion (i.e., "neuropathy") if the physician was 
referring to the veteran's chronic inflammatory demyelinating 
polyneuropathy or peripheral neuropathy in the above opinion.  
Furthermore, neither the September 2003 VA examination 
report, nor the November 2003 addendum, provided an opinion 
as to whether the veteran has a current diagnosis of 
peripheral neuropathy and, if so, if it had its onset in or 
is otherwise related to his military service.  Therefore, 
another remand to obtaining this needed medical opinion 
evidence is required.  Stegall v. West, 11 Vet. App. 268 
(1998); Also see 38 U.S.C.A § 5103A(d) (West 2002).  

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to notify the claimant and his representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The United States Court of 
Appeals for Veterans Claims (Court), in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), outline four requirements 
for adequate VCAA notice which requirements are as follows: 
(1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
notify him of the information and evidence that VA will seek 
to provide; (3) notify him of the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in his possession that 
pertains to the claims.  Therefore, while the RO made a good 
start in providing the veteran with adequate VCAA notice in 
the November 2001 and March 2002 letters, on remand, it 
should continue to do so.

In this regard, the Board notes that the Court in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II), addressed the issue of VA's obligation to 
provide VCAA notice in the time frame provided in 38 U.S.C.A. 
§ 5103(a) (West 2002).  In essence, the Court in Pelegrini II 
held that in cases such as this one, where the claim has been 
pending since before the enactment of the VCAA, an appellant 
may waive the VCAA notice requirement that the notice be 
provided before the issuance of the appealed from rating 
decision provided that the "appellant who 'has knowledge of 
certain procedural rights that he possesses and has expressed 
his intention clearly and unequivocally, and on the advice of 
competent counsel, to relinquish the Court's consideration of 
them in this appeal.'"  Therefore, on remand, after the 
veteran is provided the above VCAA notice and given an 
opportunity to consult with his representative, he should be 
asked if he wishes to provide a waiver.

As to entitlement to service connection for hepatitis c, the 
Board notes that the veteran, in a February 2004 statement, 
disagreed with the RO's December 2003 rating decision that 
denied service connection for hepatitis c.  No further action 
was taken by the RO.  Tellingly, the Court has indicated that 
referral to the RO of an issue with which the veteran 
disagrees does not suffice.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Rather, a remand is required.  Id.  
Consequently, this issue is remanded for a statement of the 
case.  See 38 C.F.R. §§ 19.29.

Therefore, the appeal is REMANDED for the following:

1.  The RO must contact the veteran and 
clarify his personal hearing requests.  
If he desires a RO hearing, it should be 
scheduled.  If he desires a central 
office hearing, such a request should be 
clearly noted in the claims file when the 
appeal is returned to the Board.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
demyelinating polyneuropathy, the claim 
of entitlement to disability compensation 
for chronic back disability under the 
provisions of 38 U.S.C.A. § 1151, and 
entitlement to service connection for 
peripheral neuropathy.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request he provide 
all pertinent evidence in him possession 
that has yet to be submitted to VA.  The 
veteran should also be asked if he would 
waive 38 U.S.C. § 5103(a) notice.  See 
Pelegrini II.

3.  The RO should have the veteran's 
claims file reviewed by the September 
2003 VA examiner if available, or another 
neurologist if he is not.  Thereafter, 
the examiner must provide answers to the 
following questions.

a.  Chronic Inflammatory Demyelinating 
Polyneuropathy:

i.  Given the fact the veteran 
separated from his last period of 
military service in October 1981, is 
it as least as likely as not that 
his chronic inflammatory 
demyelinating polyneuropathy was 
caused by disease or injury while in 
military service?

ii.  Given the fact the veteran 
separated from his last period of 
military service in October 1981, is 
it as least as likely as not that 
his chronic inflammatory 
demyelinating polyneuropathy 
manifested itself to a compensable 
degree within one year after his 
separation from military service?

iii.  Was the September 2003 opinion 
regarding the origins or etiology of 
the chronic inflammatory 
demyelinating polyneuropathy based 
on a history provided by the veteran 
or the examiner's independent review 
of the record on appeal?  

iv.  Where the reference to the word 
"neuropathy" in the September 2003 
opinion meant to describe chronic 
inflammatory demyelinating 
polyneuropathy or peripheral 
neuropathy?  

b.  Peripheral Neuropathy:

i.  Does the veteran's medical 
records show that he has a current 
diagnosis of peripheral neuropathy?

ii.  If the veteran has peripheral 
neuropathy, is it as least as likely 
as not that it was caused by disease 
or injury while in military service?

4.  After the development requested has 
been completed, the RO should review the 
opinion to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the opinion is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issues on appeal.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations including the September 30, 
2003, and Pelegrini II, and the reasons 
for the decision.  They should then be 
afforded an applicable time to respond.

6.  As to entitlement to service 
connection for hepatitis c, the RO should 
issue a statement of the case.  If, and 
only if, the veteran files a timely 
Substantive Appeal, should this issue be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


